DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 9/22/2022. Claims 1-20 are pending in this application. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 1, line 13: in front of “wafer”, delete “fist” and insert --first--.
	Re claim 10, page 5, line 6: in front of “wafer”, delete “fist” and insert --first--.
	Re claim 18, line 9: after “and the”, delete “fist” and insert --first--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gambino et al. (US 2010/0155932).
Re claim 1, Gambino teaches, Figs. 1, 2, 4 & 5, [0064, 0066, 0074, 0077, 0079, 0080], a method of fabricating a semiconductor chip, comprising: 
-forming a bonding material layer (210) on a first wafer substrate (220, 240, 260, 296); 
-patterning the bonding material layer to form a first bonding layer (210) having a strength adjustment pattern (cavity 100, as intended purpose/based on different bonding areas between 110, 210); 
-forming a semiconductor component layer (140) and a first interconnect structure layer (160) on a second wafer substrate (181), the first interconnect structure layer (160) being located at a first side of the semiconductor component layer (140); 
-forming a second bonding layer (110, 120) on the first interconnect structure layer (160); 
-bonding the second wafer substrate (181) to the first wafer substrate (220, 240, 260, 296) by contacting the second bonding layer with the first bonding layer, wherein a bonding interface of the second bonding layer (110, 120) and the first bonding layer (210) is smaller than an area of the second bonding layer (110, 120), wherein the strength adjustment (100) is enclosed by the first bonding layer (210), the second bonding layer (110, 120) and the first layer wafer substrate (220, 240, 260, 296); 
-removing the second wafer substrate (181);
-forming a second interconnect structure layer (180) on the semiconductor component layer at a second side of semiconductor component layer (160), wherein the second interconnect structure layer (180) is electrically connected to the first interconnect structure layer (160); and 
-forming a conductor terminal (192) on the second interconnect structure layer (180).

    PNG
    media_image1.png
    433
    560
    media_image1.png
    Greyscale

Alternatively, Gambino does not explicitly teach the first bonding layer having a strength adjustment pattern. 
	Gambino does teach contiguous cavities (100) between dielectric layer (210) comprising bondable material employed for bonding purposes and/or the dielectric layer (210) having different bonding areas (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Gambino to obtain the first bonding layer having a strength adjustment pattern as claimed, because it is easily recognized/obtained by a skill person in the art, based on the similar teaching of Gambino, to achieve a strength adjustment pattern to provide secure bonding between two formed structures.  
 	Re claim 3, Gambino teaches the second wafer substrate (181) is removed from the semiconductor component layer (140) prior to forming the second interconnect structure layer (180) [0077].  
	Re claims 4 & 5, Gambino teaches the strength adjustment pattern is concave formed in the first bonding layer (210); and the strength adjustment pattern extends through a thickness of the first bonding layer (210) (Fig. 1).  
	Re claim 6, Gambino teaches the second wafer substrate (181) has a component region (e.g. region having 242, 230) and a periphery region (e.g. region outside 242, 230) surrounding the component region, the strength adjustment pattern (gap between 110) (right portion of Fig. 1).  
	Re claim 7, Gambino teaches materials of the second bonding layer (110) and the first bonding layer (210) comprise silicon oxide [0067, 0074], silicon oxynitride, silicon nitride, undoped silicate glass (USG), borosilicate glass (BSG), phosphoric silicate glass (PSG), borophosphosilicate glass (B PSG), fluorinated silicate glass (FSG), tetraethoxysilane (TEOS) silicate oxide, or a combination thereof.
	Re claim 8, Gambino teaches the first wafer substrate (220, 240, 260, 296) is a raw substrate (e.g. ceramic or semiconductor) [0071].  
	Re claim 9, Gambino teaches the strength adjustment pattern (100) is closed by the second bonding layer (110, 120) after bonding the second wafer substrate (181) to the first wafer substrate (220, 240, 260, 296) (Fig. 2).
5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino in view of Koroishi et al. (US 2010/0134583). 
	The teachings of Gambino have been discussed above. 
	Re claim 2, Gambino does not explicitly teach the bonding material layer is patterned through a photolithography and etching process or a laser irradiation process. 
	Koroishi teaches patterning adhesive layer (12) by laser, machining, photolithography or the like [0117]. 
	As taught by Koroishi, one of ordinary skill in the art would utilize the above teaching to pattern the bonding material layer through a photolithography and etching process or a laser irradiation process, because these techniques are known and widely used in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Koroishi in combination Gambino due to above reason. 
6.	Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino in view of Ogawa et al. (US 6,237,218).
Re claim 10, Gambino teaches, Figs. 1, 2, 4 & 5, [0064, 0066, 0074, 0077, 0079, 0080], a method of fabricating a semiconductor chip, comprising: 
-forming a first bonding layer (210) on a first wafer substrate (220, 240, 260, 296), wherein the first bonding layer (210) has a strength adjustment pattern (100, see also discussion in claim 1 above); 
-forming a semiconductor component layer (142 of semiconductor device), a first interconnect structure layer (160 with 148) and an alignment mark on a second wafer substrate (181), the semiconductor component layer (142) being disposed between the second wafer substrate (181) and the first interconnect structure layer (160 with 148) (in view of a vertical line); 
-forming a second bonding layer (110, 120) on the first interconnect structure layer (160); 
-bonding the second wafer substrate (181) to the first wafer substrate (220, 240, 260, 296) by contacting the second bonding layer (110, 120) with the first bonding layer (210) and positioning the strength adjustment pattern over the alignment mark; wherein the strength adjustment pattern (100) is enclosed by the first bonding layer (210), the second bonding layer (110, 120) and the first wafer substrate (220, 240, 260, 296); 
-removing the second wafer substrate (181);
-forming a second interconnect structure layer (180) on the semiconductor component layer, wherein the second interconnect structure layer (180) and the first interconnect structure layer (160) are electrically connected to each other and located at opposite sides of the semiconductor component layer (142 of semiconductor device); and 
-forming a conductor terminal (192) on the second interconnect structure layer (180).

    PNG
    media_image1.png
    433
    560
    media_image1.png
    Greyscale

 Gambino teaches alignment and misalignment during bonding [0076], but does not explicitly teach forming an alignment mark & positing the strength adjustment pattern over the alignment mark.  
Ogawa teaches the use of alignment mark (11a) in fixing base materials & positing the strength adjustment pattern (consider 12a) over the alignment mark (11a) (Figs. 22-23). 
As taught Ogawa, one of ordinary skill in the art would utilize the above teaching and incorporate into Gambino’s teaching to obtain an alignment mark on the second wafer substrate and position the strength adjustment pattern over the alignment mark as claimed, because it aids in preventing positional displacement, improving accuracy and productivity of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ogawa in combination Gambino due to above reason. 
Re claim 11, Gambino teaches the first bonding layer (210) is formed on the first wafer substrate (296) through a deposition process followed by a patterning process [0074]. 
Re claim 12, in combination cited above, Ogawa teaches an outline of the strength adjustment pattern (consider 12a) conforms an outline of the alignment mark (11a) from a top view (Fig. 23). 
Re claim 13, Gambino teaches materials of the second bonding layer (110) and the first bonding layer (210) comprise silicon oxide [0067, 0074], silicon oxynitride, silicon nitride, undoped silicate glass (USG), borosilicate glass (BSG), phosphoric silicate glass (PSG), borophosphosilicate glass (B PSG), fluorinated silicate glass (FSG), tetraethoxysilane (TEOS) silicate oxide, or a combination thereof.
Re claim 14, Gambino teaches the second wafer substrate (181) is removed from the semiconductor component layer prior to forming the second interconnect structure layer (180) (Figs. 2 & 4-5). 
	Re claim 15, Gambino teaches the strength adjustment pattern (space between 210) is closed by the second bonding layer (110) after bonding the second wafer substrate (181) to the first wafer substrate (296) (Fig. 2).
	Re claim 16, Gambino teaches the first wafer substrate (296) is a raw substrate (e.g. ceramic or semiconductor) [0071].  
7.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino as modified by Ogawa as applied to claim 10 above, and further in view of Koroishi et al. (US 2010/0134583). 
	The teachings of Gambino/Ogawa have been discussed above. 
	Re claim 17, Gambino/Ogawa does not explicitly teach the strength adjustment pattern is formed in the first bonding layer through a laser irradiation or a photolithography and etching process.  
	Koroishi teaches patterning adhesive layer (12) by laser, machining, photolithography or the like [0117]. 
	As taught by Koroishi, one of ordinary skill in the art would utilize the above teaching to form the strength adjustment pattern through a photolithography and etching process or a laser irradiation process, because these techniques are known and widely used in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Koroishi in combination Gambino/Ogawa due to above reason. 
8.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino.
	Re claim 18, Gambino teaches, Figs. 1, 2, 4 & 5, [0064, 0066, 0074, 0077, 0079, 0080], a method of fabricating a semiconductor chip, comprising: 
-forming a first bonding layer (210) on a first wafer substrate (220, 240, 260, 296); 
-forming a semiconductor component layer (140) and a first interconnect structure layer (160) on a second wafer substrate (181); 
-forming a second bonding layer (110, 120) on the first interconnect structure layer (160); 
-bonding the second wafer substrate (181) to the first wafer substrate (296) by contacting a first portion of the second bonding layer (110, 120) with the first bonding layer (210) and keeping a second portion of the second bonding layer (110, 120) from the first wafer substrate (296) by an air gap (100), wherein the air gap is enclosed by the first bonding layer, the second bonding layer and the first wafer substrate; 
-removing the second wafer substrate (181);
-forming a second interconnect structure layer (180) on the semiconductor component layer (140) at a second side of semiconductor component layer, wherein the second interconnect structure layer (180) is electrically connected to the first interconnect structure layer (160); and 
-forming a conductor terminal (192) on the second interconnect structure layer (180).

    PNG
    media_image1.png
    433
    560
    media_image1.png
    Greyscale

Gambino does not explicitly teach forming the first bonding layer on the first wafer substrate & sequentially forming the second component layer and the first interconnect structure layer on the second wafer substrate. 
Gambino teaches structure (99) formed independently & separately from structure (199) (Fig. 1, [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gambino to sequentially form the second component layer and the first interconnect structure layer on the second wafer substrate, because it is easily recognized by a skilled person in the art that those process steps are independent rom each other, hence they can be interchangeably performed & achieved.
Re claim 19, Gambino teaches the air gap (100) passes through the first bonding layer (210) (Fig. 4). 
Re claim 20, Gambino teaches the second wafer substrate (181) is removed from the semiconductor component layer (140) prior to forming the second interconnection structure layer (180) (Figs. 2 & 4). 
Response to Arguments
9.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
The claims are amended with newly added features, hence different interpretation and consideration based on the cited arts are changed to meet the currently amended claims. 
Details are included in the above rejection.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/14/22